Citation Nr: 1205056	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  04-41 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss prior to November 2, 2009.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for tinnitus, assigning a 10 percent evaluation effective March 26, 2003, and bilateral hearing loss, assigning a noncompensable evaluation effective March 26, 2003.  In January 2004, the Veteran submitted a notice of disagreement, seeking increased initial ratings for his service-connected audiological disabilities.  He subsequently perfected his appeal in November 2004.

In an April 2007 decision, the Board denied the matters on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2008, the Court issued a memorandum decision, remanding the issue of entitlement to a compensable initial rating for bilateral hearing loss to the Board.  The appeal was returned to the Board for action consistent with the October 2008 remand.  The Court's remand specifically stated that the Veteran had abandoned his claims of entitlement to an increased rating for tinnitus and extraschedular consideration.  As such, these issues are not before the Board.

In July 2009, the Board remanded the Veteran's claim of entitlement to an initial compensable rating for bilateral hearing loss to the RO for further evidentiary development, including obtaining updated VA and private treatment records and a new VA examination.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the RO obtained updated treatment records from the Louisville VA Medical Center and requested that the Veteran identify any outstanding private treatment records.  Additionally, the Veteran was afforded a VA audiological examination in November 2009.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

In a May 2010 rating decision, the RO increased the Veteran's disability rating for bilateral hearing loss to 50 percent effective November 2, 2009.  Thereafter, in a July 2010 letter and a February 2011 brief, the Veteran's representative indicated that the Veteran was only pursuing entitlement to a compensable rating prior to November 2, 2009.  As such, the issue of entitlement to a rating in excess of 50 percent from November 2, 2009 to the present has been effectively withdrawn.  While the Veteran's representative indicated that an effective date prior to November 2, 2009, for the assignment of a 50 percent evaluation was at issue, the Board concludes that, based on the arguments presented, an increased rating for the earlier time period is, in fact, at issue.  Accordingly, the issue has been so framed by the Board.  Thus, the Board will only consider whether the Veteran is entitled to a compensable disability rating prior to November 2, 2009.

In a March 2011 decision, the Board denied a compensable initial evaluation for bilateral hearing loss prior to July 15, 2004, granted a 50 evaluation from July 15, 2004 to September 22, 2004, and denied a compensable evaluation from September 23, 2004 to November 1, 2009.  The Veteran again appealed the Board's decision to the Court.  In August 2011, the Court issued an order granting an August 2011 joint motion to remand (JMR) the appeal to the Board.  The appeal was returned to the Board for action consistent with the August 2011 JMR and Court order.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office in Indianapolis, Indiana.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development, consistent with the August 2011 JMR, is necessary prior to its adjudication of the Veteran's claim of entitlement to a compensable initial evaluation for bilateral hearing loss prior to November 2, 2009.

The Veteran has submitted letters from two private treatment providers in support of his claim.  A March 2003 letter from W. L. V., M.D. indicates that the Veteran had undergone a recent audiogram, but did not include puretone averages or Maryland CNC scores from the referenced audiogram in order to be considered adequate for rating purposes.  Similarly, an April 2003 letter and audiogram from S. P., HIS does not specify whether the word recognition scores provided utilized the Maryland CNC test, as required by VA regulations.  See 38 C.F.R. § 4.85(a) (2011).  VA has made no attempt to clarify these treatment records.  In Savage v. Shinseki, the Court held that private audiological examinations that did not specify, among other things, the type of speech recognition testing conducted were exactly the type of medical record that VA has a duty to seek to clarify, as the reports in question "reasonably appear[ed] to contain information that is not otherwise in the record and that may potentially help substantiate" a veteran's claim.  See Savage v. Shinseki, 24 Vet. App. 259, 263 (2011).

As the above-referenced private treatment records fail to specify the type of speech recognition testing conducted and/or the specific numerical results of the audiogram performed, the Board finds that a remand is necessary to seek clarification from the private treatment providers.  

Accordingly, the case is REMANDED for the following actions:

1.  Send W. L. V., M.D. a letter and request that he specify: (1) what type of speech recognition testing was performed at the audiological evaluation referenced in his March 2003 letter, as well as the specific score for each ear under Maryland CNC testing, if utilized; and 2) the specific results, in numerals, from the audiogram performed at the referenced evaluation, for frequencies of 1000, 2000, 3000, and 4000 Hertz in both the right and left ears. All records and/or responses received should be associated with the claims file.

2.  Send S. P., HIS a letter and request that she specify: what type of speech recognition testing was performed at the April 2003 audiological evaluation included in the claims file, as well as the specific score for each ear under Maryland CNC testing, if utilized. All records and/or responses received should be associated with the claims file.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to a compensable initial evaluation for bilateral hearing loss prior to November 2, 2009 should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

